Citation Nr: 1128926	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  09-14 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed basal cell carcinoma.

2.  Entitlement to service connection for claimed posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for claimed hearing loss.  

4.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from March 1956 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing has been associated with the claims file.  

In an August 2010 rating decision, the RO denied service connection for a claimed back disorder, hearing loss, tinnitus and PTSD.  While statements dated in August and September 2010 by the Veteran expressed disagreement with this decision, a  Statement of the Case has not been issued.  

Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, these issues.  Id.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

There is competent evidence that the Veteran currently has a long history of recurrent basal cell carcinoma of the left forehead.  

The private medical records show that a basal cell carcinoma of the forehead was first diagnosed in approximately 1971.  See the R.I.G.H. treatment records dated in 1988 and January 1984 which note that basal cell carcinoma was first diagnosed in 1971.  

The private medical records show that the Veteran had recurrences of basal cell carcinoma in 1979, 1986, 1989, 1990, 1992 and 2001.  See the records from N.E.M.C. dated in May 1986, May 1989, March 1990, and May 1992; the R.H.C. records dated in February 1992, March 1992, and June 1992; and the VA treatment records date din November 2001. 

The private medical records also show that the Veteran has diagnoses of actinic keratoses, a pruritic rash, eczematous and dermatitis in the area of the left forehead.  See the February 1977 and February 1979 records from P. Hospital; the September 1987 records from R.H.C., and the records from H.C.H.P. dated from 1995 to 1997.    

The Veteran asserts that a basal cell carcinoma was first manifested during his period of service.  He stated that, during service, he incurred a wound the left forehead that would bleed and scab over.  This continued during his service in Africa and while stationed in Delaware during service.  He stated that he was discharged in 1962 and underwent treatment including radiation treatment in 1962 and 1963.  See the Veteran's July 2007 statement and the Veteran's testimony at the hearing before the Board in January 2011.  

The Board notes that the Veteran's service treatment records are unavailable and finds that any further efforts to obtain these records would be futile.  See the RO's December 2007 memorandum.  

The Veteran is competent to report observable symptoms, describe an injury, and report a continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  

This is sufficient evidence to warrant an examination, since there is competent evidence of a current disability, symptoms in service, and a report of symptoms and medical evidence of treatment since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that an examination is needed to determine the nature, extent and likely etiology of the claimed recurrent basal cell carcinoma.

At the hearing in January 2011, the Veteran testified that he received treatment for the basal cell carcinoma at VA in Gainesville in 2008 and underwent surgery.  In releases dated in October 2010, the Veteran identified treatment for the basal cell carcinoma through VA.  He reported being treated in Orlando.  

The RO should obtain all records of the Veteran's treatment for the basal cell carcinoma provided by VA.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

In an August 2010 rating decision, the RO denied service connection for a back disability, hearing loss, tinnitus and PTSD.  In statements dated in August 2010 and September 2010, the Veteran expressed disagreement with this decision.  A Statement of the Case has not been issued.

Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make take all indicated action to obtain copies of all outstanding records of treatment for the claimed basal cell carcinoma from the VA Healthcare System in Florida dated from January 2008, to include all records from the VA dermatology clinic in Orlando.  All records and/or responses received should be associated with the claims file.

2.  The RO should then schedule the Veteran for a VA examination to determine nature, extent and likely etiology of the claimed recurrent basal cell carcinoma, to include any related residuals of surgical removal.  The claims folder must be made available to the examiner for review in connection with the examination.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any disability manifested by recurrent basal cell carcinoma or the residuals thereof are due to any event or incident of the Veteran's period of active service.  

The examiner in this regard should address the Veteran's reports of bleeding and scabbing involving a lesion of the left forehead during service and other pertinent lay assertions in rendering the requested opinion.  

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

3.  The RO also should issue a Statement of the Case as to the claims of service connection for a back disorder, hearing loss, tinnitus and PTSD.  Only if the Veteran perfects an appeal by filing a timely Substantive Appeal should any of these claims be certified to the Board. 

4.  After completing of the requested development, and after undertaking any additional notification and/or development deemed warranted, the RO should readjudicate claim of service connection for basal cell carcinoma in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

